Citation Nr: 1543798	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to November 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for hypertension and disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at the RO in March 2010.  A transcript of that hearing is associated with the claims folder. 

The Board denied service connection for hypertension and disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees in a November 2011 decision.  

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court set aside the Board decision and remanded the matter.  The Board remanded the issues for additional development in April 2014 and January 2015.  

A June 2015 rating decision granted service connection for right ankle strain and degenerative joint disease, left knee.  Accordingly, the Board has revised the issues on appeal, as reflected on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Board's January 2015 remand, the AOJ obtained a March 2015 VA addendum medical opinion by a VA examiner who had previously examined the Veteran without benefit of the Veteran's service treatment records.  The AOJ also obtained a June 2015 VA Disability Benefits Questionnaire (DBQ) by a separate VA examiner who reviewed the available records.  

The March 2015 addendum medical opinion provides that it was less likely as not that the Veteran's chronic right thumb osteoarthritis, right hip strain and right shoulder degenerative joint disease were the result of an injury sustained during military service.  The addendum medical opinion provides that it was less likely as not that the Veteran's right knee pain was the result of military service.  The addendum medical opinion explains that a review of the Veteran's service treatment records revealed no injury of the right hand, and no treatment of the right shoulder, right hip, right ankle or right knee.  

The May 2015 VA DBQ provides that the examiner found no evidence to support the claim that the hypertension was diagnosed and treated either within service or within 1 year post service.  The DBQ also provides that after review of all service treatment records available in VBMS, there was no evidence for right hand, right shoulder, right hip, right ankle or bilateral knee conditions incurred in active duty (italics added).  Therefore it was less likely than not that any of these conditions were incurred in active duty.

However, the Board observes that the Veteran's service treatment records do in fact reflect right ankle and left knee injuries and treatment, and the Veteran has been granted service connection for right ankle and left knee disabilities.  

The VA examiner's description of the contents of the Veteran's service treatment records is simply incorrect.  The inadequacy and inaccuracy of her review of the Veteran's service treatment records lessen the probative value of her opinions, as they are based on a review of those records.  

The DBQ additionally states that an in-service April 1989 blood pressure reading was normal, despite noting that the diastolic number was "obscure."  This also lessons the probative value of the examiner's opinions.   

In addition, both the March 2015 addendum medical opinion and the June 2015 DBQ fail to consider that the Veteran's testimony is credible evidence of the claimed in-service orthopedic injuries and treatment.  See transcript of the March 2010 hearing before the undersigned VLJ, at pp. 19-20.  In this regard, as a general matter lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The March 2015 addendum medical opinion and the June 2015 DBQ also fail to address the fact that during the March 2010 hearing, the Veteran testified that he had experienced right shoulder symptoms ever since active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who wrote the March 2015 addendum medical opinion or the examiner who wrote the June 2015 DBQ (or a suitable substitute if either individual is unavailable) for an addendum.  

The examiner is requested to review the records in order to fully address (a) whether it is at least as likely as not (50 percent probability or higher) that the current hypertension had its onset in service or within the first post-service year, or is causally related to service; and (b) whether it is at least as likely as not (50 percent probability or higher) that any current right hand disability, right shoulder disability, right hip disability or right knee disability had its onset in service or within the first post-service year, or is causally related to service. 

The examiner is requested to provide a rationale for any opinion expressed.  

The examiner must address the Veteran's credible testimony as to in-service injuries and treatment of the right hand, right shoulder, right hip and right knee.  

The examiner must also address the Veteran's lay statements regarding post-service continuity of right shoulder symptoms.  Dalton, supra.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

2.  Thereafter, readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

